


EXHIBIT 10.16.8

 

NINTH AMENDMENT TO LEASE

 

THIS NINTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 27th
day of October, 2014, by and between BMR-ROGERS STREET LLC, a Delaware limited
liability company (“Landlord,” as successor-in-interest to Rogers Street, LLC
(“Original Landlord”)), and IRONWOOD PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant,” formerly known as Microbia, Inc.).

 

RECITALS

 

A.            WHEREAS, Original Landlord and Tenant entered into that certain
Lease dated as of January 12, 2007, as amended by that certain First Amendment
to Lease dated as of April 9, 2009, that certain Second Amendment to Lease dated
as of February 9, 2010, that certain Third Amendment to Lease dated as of
July 1, 2010, that certain Fourth Amendment to Lease dated as of February 3,
2011, that certain Fifth Amendment to Lease dated as of October 18, 2011, that
certain Sixth Amendment to Lease dated as of July 19, 2012, that certain Seventh
Amendment to Lease dated as of October 30, 2012 and that certain Eighth
Amendment to Lease dated as of July 8, 2014 (collectively, as the same may have
been otherwise amended, supplemented or modified from time to time,  the
“Lease”), whereby Tenant leases certain premises (the “Original Premises”) from
Landlord at 301 Binney Street in Cambridge, Massachusetts (the “Building”);

 

B.            WHEREAS, in order to adjust the location of certain portions of
the Premises, the parties have agreed that certain areas shall be excluded from
the Premises and other areas shall be included within the Premises as further
detailed herein; and

 

C.            WHEREAS, Landlord and Tenant desire to modify and amend the
Existing Lease only in the respects and on the conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.             Definitions.  For purposes of this Amendment, capitalized terms
shall have the meanings ascribed to them in the Existing Lease unless otherwise
defined herein.  The Existing Lease, as amended by this Amendment, is referred
to collectively herein as the “Lease.”

 

2.             Change in Location of Premises.  Effective as of the Execution
Date, the Premises are hereby modified as follows: (a) Tenant hereby releases
and excludes from the Premises approximately seven hundred and ninety-nine (799)
rentable square feet of space on the first (1st) floor of the Building in the
locations labeled as “Surrendered Space” on Exhibit A attached hereto (the
“Surrendered Space”) and (b) Tenant hereby accepts and includes as part of the

 

--------------------------------------------------------------------------------


 

Premises seven hundred and ninety-nine (799) rentable square feet of space on
the first (1st) floor of the Building in the locations labeled as “Additional
Space” on Exhibit A attached hereto (the “Additional Space”).  The simultaneous
occurrence of (a) and (b) shall be referred to herein as the “Premises Swap”. 
From and after the Execution Date, the “Premises” shall mean the Premises
originally identified in the Existing Lease (i) less the Surrendered Space and
(ii) plus the Additional Space.  For the avoidance of doubt, the overall useable
square footage, the overall rentable square footage and Tenant’s Pro Rata Share
shall remain unchanged by the Premises Swap.

 

3.             Condition of Premises.  Tenant acknowledges that (a) it is fully
familiar with the condition of the Additional Space and, notwithstanding
anything contained in the Lease to the contrary, agrees to take the same in its
condition “as is” as of the first day of the Execution Date, and (b) Landlord
shall have no obligation to alter, repair or otherwise prepare the Additional
Space for Tenant’s occupancy or to pay for any improvements to the Additional
Premises, except as may be expressly provided in the Lease.

 

4.             Broker. Tenant represents and warrants that other than CB Richard
Ellis, Inc. (“Broker”), it has had no dealings with any real estate broker or
agent in connection with the negotiation of this Amendment, and that it knows of
no real estate broker or agent that is or might be entitled to a commission in
connection with the representation of Tenant in connection with this Amendment. 
Broker is not entitled to any commission pursuant to this Amendment.

 

(a)           Tenant represents and warrants that no broker or agent has made
any representation or warranty relied upon by Tenant in Tenant’s decision to
enter into this Amendment, other than as contained in this Amendment.

 

(b)           Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Amendment.  Landlord is executing this Amendment in
reliance upon Tenant’s representations, warranties and agreements contained
within Section 5, Section 5(a) and this Section 5(b).

 

(c)           Tenant agrees to indemnify, save, defend and hold Landlord
harmless from any and all cost or liability for compensation claimed by any
other broker or agent, other than Broker, employed or engaged by Tenant or
claiming to have been employed or engaged by Tenant.

 

(d)           Landlord shall pay any commission, fee or other compensation due
to any Landlord broker(s) in connection with this Amendment.  Landlord agrees to
indemnify, save, defend and hold Tenant harmless from any and all cost or
liability for compensation claimed by any broker or agent employed or engaged by
Landlord or claiming to have been employed or engaged by Landlord.

 

5.             No Default.  Tenant represents, warrants and covenants that, to
the best of Tenant’s knowledge, Landlord and Tenant are not in default of any of
their respective

 

2

--------------------------------------------------------------------------------


 

obligations under the Lease and no event has occurred that, with the passage of
time or the giving of notice (or both) would constitute a default by either
Landlord or Tenant thereunder.

 

6.             Effect of Amendment.  Except as modified by this Amendment, the
Existing Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed.  In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.  From and after the date
hereof, the term “Lease” as used in the Lease shall mean the Existing Lease, as
modified by this Amendment.

 

7.             Successors and Assigns.  Each of the covenants, conditions and
agreements contained in this Amendment shall inure to the benefit of and shall
apply to and be binding upon the parties hereto and their respective heirs,
legatees, devisees, executors, administrators and permitted successors and
assigns and sublessees.  Nothing in this section shall in any way alter the
provisions of the Lease restricting assignment or subletting.

 

8.             Miscellaneous.  This Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof.  All exhibits hereto are incorporated herein by
reference.  Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for a lease, and shall not be
effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.

 

9.             Authority.  Landlord and Tenant have all necessary and proper
authority, without the need for the consent of any other person or entity, other
than any consents that have been obtained, to enter into and perform under this
Amendment.

 

10.          Counterparts; Facsimile and PDF Signatures.  This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.  A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as a sealed
Massachusetts instrument as of the date and year first above written.

 

LANDLORD:

 

BMR-ROGERS STREET LLC,

a Delaware limited liability company

 

 

By:

/s/ Kevin Simonsen

 

Name:

Kevin Simonsen

 

Title:

VP, Real Estate Legal

 

 

 

TENANT:

 

IRONWOOD PHARMACEUTICALS, INC.,

a Delaware corporation

 

 

By:

/s/ Jim DeTore

 

Name:

Jim DeTore

 

Title:

VP, Finance

 

 

--------------------------------------------------------------------------------
